Exhibit 10.32

Amendment #1

to the

Yahoo! Publisher Network Contract #1-23975446

Effective as of January 1, 2011 (“Original Agreement”)

This Amendment #1 to the Original Agreement (“Amendment #1”) is made effective
as of the latter date of Yahoo!’s or Publisher’s signature below (“Amendment #1
Effective Date”) by and between Yahoo! Inc. and Yahoo! Sarl, on the one hand
(“Yahoo!”), and InfoSpace Sales LLC and Blucora, Inc. (f/k/a InfoSpace Inc.), on
the other hand (“Publisher”). All capitalized terms not defined herein shall
have the meanings assigned to them in the Original Agreement.

In consideration of these mutual covenants and for such other good and valuable
consideration, the sufficiency of which is acknowledged by the parties hereto,
Yahoo! and Publisher desire to amend the Original Agreement as follows:

 

1. The “Compensation” section of the SO is amended to include the following:

In addition to the foregoing compensation provisions, Yahoo! will also pay to
Publisher with respect to the Test (as defined in Section E of Attachment A) a
total of $10,000 for each calendar month during the Test Period (as defined in
Section E of Attachment), prorated as applicable for partial calendar months
during which the Test is active. For clarity, if the Test is terminated prior to
the end of the Test Period, then (1) Yahoo! shall not be obligated to pay
Publisher for any remaining partial or calendar months of the Test Period, and
(2) Yahoo! will only pay to Publisher a prorated payment for any partial
calendar month during which the Test terminated.

 

2. Attachment A (Implementation Requirements) of the Original Agreement is
amended to including the following new Section E:

 

  E. Test Implementation.

 

  1. Beginning on December 3, 2012 (“Test Launch Date”) and for a period of 6
months thereafter (“Test Period”), Publisher and Yahoo! will conduct a test
implementation of search results pages on certain Publisher’s Offerings as set
forth in this Section E (“Test”). Yahoo! may terminate the Test at any time for
any reason prior to the end of the Test Period with at least 15 days prior
written notice to Publisher.

 

  2. With respect to www.dogpile.com, www.metacrawler.com and www.excite.com,
Publisher will display only Yahoo! Results on search results pages in response
to Queries for the keywords listed in Exhibit 2 to Attachment A, as shown in the
mockups attached hereto or as approved in writing by Yahoo!. Publisher will
display a minimum of 5 Paid Results Above the Fold at the top of such search
results pages as shown in the mockups and will ensure that no other paid search
listings, Third Party Paid Results or algorithmic listings are displayed on such
search results pages.

 

  3.

With respect to www.webcrawler.com, Publisher will display only Yahoo! Results
on search results pages in response to a certain percentage of total Queries in
a calendar month, as shown in the mockups attached hereto or as approved in
writing by Yahoo!. Publisher will display a minimum of 5 Paid Results Above the
Fold at

 

1



--------------------------------------------------------------------------------

  the top of such search results pages as shown in the mockups and will ensure
that no other paid search listings, Third Party Paid Results or algorithmic
listings are displayed on such search results pages.

 

3. The Original Agreement is amended to include Exhibit 2 to Attachment A and
the mockups, each as attached to this Amendment #1.

 

4. In the event of any conflict between the terms and conditions of the Original
Agreement and the terms and conditions of this Amendment #1, the terms and
conditions of this Amendment #1 shall control. Except as amended by this
Amendment #1, the Original Agreement shall remain in full force and effect in
accordance with its terms. This Amendment #1 may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDMENT #1]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #1 to the
Original Agreement to be executed by their duly authorized representatives as of
the Amendment #1 Effective Date.

 

YAHOO! INC.     INFOSPACE SALES LLC By:   

/S/    Al Echamendi        

    By:  

/S/    Michael Glover        

Name:   

Al Echamendi

    Name:  

Michael Glover

Title:   

Vice President, Business Development

    Title:  

Vice President

Date:   

1/14/2013

    Date:  

12/20/2012

         YAHOO! SARL     BLUCORA, INC. (as guarantor under Section 22 of
Attachment B) By:   

/S/    Jean-Christophe Conti        

    By:  

/S/    William J. Ruckelshaus        

Name:   

Jean-Christophe Conti

    Name:  

William J. Ruckelshaus

Title:   

VP Head of Partnerships Europe

    Title:  

President and CEO

Date:   

12/20/2012

    Date:  

12/20/2012

 

3



--------------------------------------------------------------------------------

EXHIBIT 2 TO ATTACHMENT A

Keywords

 

1. baby names

2. tractor supply

3. short hair styles

4. chicago bulls

5. pearl harbor

6. cruise critic

7. file extension torrent

8. germany

9. tattoo

10. typing test

11. elton john

12. blake shelton

13. nys unemployment

14. flight tracker

15. egypt

16. tires

17. antivirus

18. student loans

19. massage therapy

20. wedding dresses

21. pest control

22. office furniture

23. mattress

24. garden

25. motel

26. ancestry

27. dental implants

28. ebooks

29. plantar fasciitis

30. lupus symptoms

31. fonts

32. pill identifier

33. quicktime

34. sudoku

35. weather forecast

36. phlebotomist

37. hairstyles

38. realtor

39. massage

40. gold prices

41. music

42. driving directions

43. art

44. web browser

45. new orleans

46. Sears

47. angry birds

48. starbucks

49. old navy

50. cheap tickets

51. under armour

52. ralph lauren

53. office max

54. target stores

55. banana republic

56. famous footwear

57. frontier airlines

58. universal studios

59. yelp

60. frostwire

 

 

4



--------------------------------------------------------------------------------

MOCKUPS

 

LOGO [g443968ex10_032pg5.jpg]

 

5